Citation Nr: 0335922	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  03-04 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
a service-connected mechanical low back disability.

2.  Entitlement to service connection for disc degeneration 
at L5-S1, as secondary to the service-connected mechanical 
low back disability.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and J. A.



ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to February 
1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Board notes that this appeal is being REMANDED to the RO 
via the Appeals Management Center in Washington, DC.  VA will 
notify the veteran if further action is required on his part.  


REMAND

The veteran is service-connected for a mechanical low back 
disability, evaluated as 40 percent disabling.  In February 
2002, the veteran submitted a claim for an increased 
evaluation.  In a June 2002 rating decision, the RO denied 
entitlement to an evaluation in excess of 40 percent for the 
veteran's service-connected mechanical low back disability.  
The veteran filed a notice of disagreement in June 2002 and a 
statement of the case was issued in July 2002.  The veteran 
perfected his appeal of the increased rating issue with the 
filing of a VA Form 9, Substantive Appeal, in February 2003.  

In a January 2003 rating decision, the RO denied entitlement 
to service connection for disc degeneration at L5-S1, as 
secondary to the service-connected mechanical low back pain.  
In his February 2003 VA Form 9, Substantive Appeal, the 
veteran listed disc degeneration as an issue decided 
incorrectly.  Thus, the February 2003 VA Form 9 must be 
interpreted as a notice of disagreement to the January 2003 
rating action.  See 38 C.F.R. § 20.201.  Following receipt of 
the notice of disagreement, the RO did not issued a statement 
of the case as to the issue of entitlement to service 
connection for disc degeneration at L5-S1, as secondary to 
the service-connected mechanical low back disability.  
Accordingly, the Board is required to remand this issue to 
the RO for the issuance of a statement of the case.  See 
Manlicon v. West, 12 Vet. App. 238 (1999) (The notice of 
disagreement initiated review by the Board of the RO's denial 
of the claim and bestowed jurisdiction on the Court; the 
Board should have remanded the issue to the RO for the 
issuance of a statement of the case).

Additionally, the Board notes that the veteran's service-
connected mechanical low back disability is rated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5292-5295, which 
contemplate limitation of motion of the lumbar spine and 
lumbosacral strain.  During the pendency of the veteran's 
appeal, the regulations governing the evaluation of the spine 
were revised.  See 68 Fed. Reg. 51454-51456 (August 27, 
2003).  The RO has not considered the revised rating criteria 
in evaluating the veteran's service-connected disability.  
Thus, a REMAND of this matter is also necessary for review of 
the veteran's service-connected disability under the revised 
criteria.  

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (the Court) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C. § 5103(b)(1).  The Court made a conclusion similar 
to the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
that the 30-day period provided in 38 C.F.R. § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for a 
response.  Therefore, since this case is being remanded to 
cure a procedural defect, the RO must take this opportunity 
to inform the veteran that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The issue of entitlement to service 
connection for disc degeneration at L5-
S1, as secondary to the service-connected 
mechanical low back disability is 
remanded to the RO for the issuance of a 
statement of the case.

2.  Should a timely substantive appeal be 
received concerning this issue, all 
appropriate steps should be taken to 
prepare the case for appellate review.  

3.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002) and any other applicable legal 
precedent.  

4.  The RO should undertake any other 
indicated development and readjudicate 
the veteran's claim of entitlement to an 
evaluation in excess of 40 percent for a 
service-connected mechanical low back 
disability.  The RO should consider both 
the former and the current criteria for 
evaluating the spine.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional adjudication, and the Board intimates no 
opinion, either favorable or unfavorable, as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




